DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VIDEO GAME WITH LINKED SEQUENTIAL TOUCH INPUTS.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canose et al. (pub. no. 2015094127) in view of Miyachi et al. (pub. no. 20120306775).
Regarding claim 1, Canose discloses a non-transitory computer-readable storage medium storing a game program to be executed on a computer of an information processing device, the game program, when executed by the computer, causing the computer to: repeatedly acquire input positions detected by a pointing device (“Several embodiments are disclosed for providing a control tool that allows users to manipulate game play of a video game by providing touch input on a touch screen. A video game is rendered for game play on a display device. The display device includes a control-screen with a touch screen interface. Touch input is detected at the touch screen interface”, [0008]); 

set a first reference position, based on an input position at which a first movement operation input to the pointing device is started; cause an object to move in a virtual game space by a first movement process, based on the first reference position and on an input position of an input which is continuously performed from start of the first movement operation input (“The touch input may be provided as a movement gesture or a tap gesture on the touch screen interface. The touch input is associated with a swipe profile that identifies a location and direction of the touch input”, [0008]; “Touch input is detected at the touch screen interface of the control-screen when the game object is selected for movement. In response to the detection, the touch input is 

set a second reference position, based on an input position at which a second movement operation input different from the first movement operation input is started; and cause the object to move in the virtual game space by a second movement process different from the first movement process, based on the second reference position and on an input position of an input which is continuously performed from start of the second movement operation input (“In another embodiment, when the game object is moving in a sideward direction or in a backward direction, the object manipulator 210 may, in response to the forward swipe, manipulate the game object to change the direction of movement to correlate with the direction defined by the forward swipe while continuing to maintain the same momentum. In this embodiment, the game object is manipulated to cease moving in the first direction and commence moving along the direction defined by the forward swipe. In one embodiment, when the direction of the game object is changed by the touch input, the momentum may be reduced by a predefined factor. In another 

wherein the second movement process is executed at least on condition that a distance between the position at which the predetermined input is performed and the position at which the second movement operation input is performed is equal to or less than a predetermined value (“For example, the analyzer 208 may determine that the touch input is a tap gesture that was provided on a game object of the user, on a second game object, at a specific portion of the game scene that does not have any game objects, etc”, [0028]; “A tap gesture on a different game object may cause the game object to interact with the different game object and the nature of the interaction may depend on the game selected for game play. For example, in a war game, the interaction may be an attack. As a result, the game object may be manipulated to fire/deploy a missile at the second game object. In a socially collaborative game, such as building game (e.g., "Farmville"®) the interaction may be a collaborative interaction. As a result, the interaction may include manipulating the game object to move toward the second game object to exchange greetings, goods, tools, gifts, services, etc. In one embodiment, as part of the interaction, the game object is manipulated to face the second game object to either deploy the missile or to exchange greetings/goods/services, etc”, [0033]; touch on or near other objects interpreted to be a touch position outside a predetermined value).


That is, it is possible to cause the player character 101 to move at a high speed in the traveling direction thereof by the operation of: performing a touch-on operation on a given position in the touch panel 13 with the touch pen 28 or the like; performing a slide operation downward while maintaining the touch pen 28 or the like in contact with the touch panel 13; and performing a touch-off operation. Further, at this time, the moving speed of the player character 101 moving at a high speed changes in accordance with the magnitude of the distance between the position on which the touch-on operation has been performed and the position on which the touch-off operation has been performed. In other words, the moving speed is determined in accordance with this distance. In the present embodiment, the greater the distance, the faster the moving speed. Here, the distance is a straight-line distance only with respect to one axial, namely Y-axis, 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Canose and Miyachi are directed to systems using a touch interface to manipulate virtual objects.  To include velocity decay and speed incrementation be repeated touch gestures as taught by Miyachi in the Canose invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Canose to include the decay and incrementation of object velocity as taught by Miyachi. To do so would increase the intuitive nature of the control scheme by allowing concepts like friction or gravity to be expressed thereby increasing the perceived entertainment value of the system.
Regarding claim 2, Canose discloses in the first movement process, a movement direction of the object is changed in the virtual game space, based on a distance between the first reference position and the input position, in the second movement process, the movement direction of the object is changed in the virtual game space, based on a distance between the second reference position and the input position, and when the distance between the first reference position and the input position is equal to the distance between the second reference position and the input position, an amount of change in the movement direction of the object in the first movement process is different from an amount of change in the movement direction of the object in the second movement process (“The refiner 212 within the object manipulator 210 identifies the subsequent touch inputs and manipulates the game object accordingly. For example, if a game object is moving in a forward direction in response to an initial touch input, a subsequent finger swipe in a different direction would cause the game object to cease movement in the first direction and change its course to the new direction defined by the finger swipe. Each subsequent finger swipe can have a different angle relative to directional angle in which the game object is currently moving and the directional course of the game object is adjusted to follow the new direction. The finger swipe may be a backward swipe, forward swipe, left or right directional swipe, etc., and the game object is manipulated to correlate with the direction defined by the finger swipe. In some embodiments, the momentum of the game object is manipulated based on the direction and movement gesture of the touch input. For example, in one embodiment, multiple flicks in the same direction may result in the game object being manipulated to move in the direction of the flicks at the same momentum. Alternately, each of the multiple flicks in the same direction may cause an increase in the momentum by a predefined factor while maintaining the game object in the same directional course”, [0045]).
Regarding claim 4, the combination of Canose and Miyachi discloses the second movement process is executed at least on a condition that a time period from a timing based on start or end of the predetermined input to a timing at which the second movement operation input is started is within the first time period
Regarding claim 5, Canose discloses the game program further causes the computer to execute a predetermined process on the object, in a case where the input which is continuously performed from the start of the second movement operation input satisfies a predetermined condition (“In another embodiment (not shown), the touch input may be a touch-and-hold gesture provided on the game object. As with the horizontal swiping, the touch input, in this embodiment, may be interpreted to pivot the game object around to change the direction the game object is facing. The direction for pivoting may be determined by the direction provided by the touch-and-hold gesture or may be random. During the hold, the touch screen interface of the control-screen may detect turning of the finger in a clockwise or counter-clockwise direction. This detection is registered by the object manipulator and the game object manipulated to pivot and turn in the direction of the finger gesture movement detected on the control-screen. When the touch-and-hold gesture is removed by the release of the finger hold on the control-screen, the rotation or pivoting of the game object is stopped”, [0039]).
Claim 7 is directed to an apparatus that operates using the code on the storage medium of claim 1, only differing in that claim 7 does not require the second input to be within a predetermined distance of the first input, and is rejected for the same reasons as claim 1.
Claim 8 is directed to a system that operates using the code on the storage medium of claim 1, only differing in that claim 8 does not require the second input to be within a predetermined distance of the first input, and is rejected for the same reasons as claim 1.
Claim 9 is directed to the method implemented by the code on the storage medium of claim 1, only differing in that claim 9 does not require the second input to be within a predetermined distance of the first input, and is rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715